Title: To John Adams from Thomas Seymour, 26 February 1794
From: Seymour, Thomas
To: Adams, John



Honble Sir
Hartford Feby 26th. 1794

From the short personal acquaintance with you when here in Nov. 1792, have ventured to request your attention, if consistent, & it shou’d come before Senate, to my very unfortunate son Wm. Seymours application to Congress for relief in the total loss of his leg, above the knee, at the Storm made by the Brittish Troops upon Fort Griswold on the 6th. of Sepr 1781—The House of Representatives, at their last Session, appointed a Comtee. who reported favorably, but have not yet acted upon it—My Honble Friends Mesrs Ellsworth & Wadsworth, to whom beg leave to refer you, are fully informed of his Case, & have the papers & documents, which hope will appear satisfactory
I have the Honor to be, with / very great esteem & Regard / Sir /  Obt Hble Servt

Thos Seymour